Judgment affirmed, with costs to the defendant President and Directors of the Manhattan Company against the plaintiff. No opinion. Present — Dowling, P. J., Merrell, McAvoy and Proskauer, JJ.; Proskauer, J., dissents on the ground that, although the defendants’ legal position is entirely sound, it was error to dismiss the complaint before the plaintiff had rested and after the court had reserved decision on the plaintiff’s motion to strike out the defenses, with a privilege to the defendants’ counsel to introduce further evidence if his motion were denied. [133 Misc. 48.]